 Case: 3:92-cv-00333-WHR Doc #: 570 Filed: 03/08/21 Page: 1 of 1 PAGEID #: 5758




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION
ART SHY, et al. ,                 )
                                 )
     Plaintiffs,                 )
                                 )
     v.                          )          No. 3:92-CV-00333
                                 )          District Judge Walter H. Rice
NAVISTAR INTERNATIONAL           )
CORPORATION, et al.,             )
                                 )
     Defendants.                 )


                 ORDER GRANTING SUPPLEMENTAL BENEFIT COMMITTEE'S
            UNOPPOSED MOTION TO ESTABLISH A BRIEFING SCHEDULE

        Upon consideration of the Supplemental Benefit Committee's Unopposed Motion to

Establish a Briefing Schedule ("Motion"), and for good cause shown, it is hereby ORDERED

that the Motion is GRANTED.

        IT IS FURTHER ORDERED that the briefing schedule will be set as follows:

    I. Navistar International Corporation (Navistar) will file its opposition to SBC's Motion to

        Confirm Arbitration Award and Assess Interest on February 26, 2021 ;

    2. SBC will file its reply to Navistar's opposition and its opposition to Navistar's Motion to

        Vacate and/or Stay Arbitration award on March 12, 2021; and

    3. Navistar will file its reply to SBC' s opposition on March 26, 2021.



Dated: .:, .. I     , 2021
                                                     District Judge Walter H. Rice
